DEL SOLE, J.,
concurring and dissenting:
¶ 1 I join my colleagues in the majority in all respects save one. I conclude that the trial court had a sufficient basis to determine that limited visitation was in the child’s best interest. However, I acknowledge that the passage of time occasioned in this case may require a new hearing on this issue.
¶ 2 I would vacate the stay and permit implementation of the trial court’s visitation order without prejudice to either party to seek changes based on the child’s best interest.